DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 21 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/487,132 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Corinne Gorski on 05 November 2021.
Claim 1 is amended from:
2, wherein 
                
                    N
                    =
                     
                    
                        
                            X
                        
                        
                            Y
                        
                    
                
            
where X (μm2) is a particle area (x-axis) at a cumulative relative particle area of 0.90 (y-axis), in a cumulative plot, wherein the cumulative relative particle area of gamma phase particles (y- axis) is plotted against the particle area (x-axis), and where Y is a correction factor:
                
                    Y
                    =
                     
                    
                        
                            a
                            r
                            e
                            a
                             
                            f
                            r
                            a
                            c
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            c
                            u
                            b
                            i
                            c
                             
                            c
                            a
                            r
                            b
                            i
                            d
                            e
                            s
                             
                            a
                            n
                            d
                             
                            c
                            u
                            b
                            i
                            c
                             
                            c
                            a
                            r
                            b
                            o
                            n
                            i
                            t
                            r
                            i
                            d
                            e
                            s
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            r
                            a
                            c
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            t
                            o
                            t
                            a
                            l
                             
                            c
                            a
                            r
                            b
                            i
                            d
                            e
                            s
                             
                            a
                            n
                            d
                             
                            c
                            a
                            r
                            b
                            o
                            n
                            i
                            t
                            r
                            i
                            d
                            e
                            s
                        
                    
                
            
wherein a relative cumulative plot and area fractions are obtained from EBSD analysis; and wherein an area fraction obtained from EBSD analysis of abnormal WC grains is between 0 and 0.03 and is defined as
                
                    a
                    r
                    e
                    a
                     
                    f
                    r
                    a
                    c
                    t
                    i
                    o
                    n
                     
                    a
                    b
                    n
                    o
                    r
                    m
                    a
                    l
                     
                    g
                    r
                    a
                    i
                    n
                    s
                    =
                     
                    
                        
                            t
                            o
                            t
                            a
                            l
                             
                            a
                            r
                            e
                            a
                             
                            o
                            f
                             
                            a
                            l
                            l
                             
                            W
                            C
                             
                            g
                            r
                            a
                            i
                            n
                            s
                            >
                            10
                            ×
                            a
                            
                                
                                    W
                                    C
                                
                                
                                    a
                                    v
                                
                            
                        
                        
                            t
                            o
                            t
                            a
                            l
                             
                            a
                            r
                            e
                            a
                             
                            o
                            f
                             
                            a
                            l
                            l
                             
                            W
                            C
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                
            
wherein the total area of >10 x aWCav is the area fraction of the WC grains that is larger than 10 times an average area for the WC grains.”

To the following:
----“A cutting tool comprising a cemented carbide substrate comprising WC, a metallic binder phase and a gamma phase, wherein the cemented carbide has a well-distributed gamma phase so that a gamma phase distribution, N, is less than 80 μm2, wherein: 
                
                    N
                    =
                     
                    
                        
                            X
                        
                        
                            Y
                        
                    
                
            
2) is a particle area (x-axis) at a cumulative relative particle area of 0.90 (y-axis), in a cumulative plot, wherein the cumulative relative particle area of gamma phase particles (y- axis) is plotted against the particle area (x-axis), and where Y is a correction factor:
                
                    Y
                    =
                     
                    
                        
                            a
                            r
                            e
                            a
                             
                            f
                            r
                            a
                            c
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            c
                            u
                            b
                            i
                            c
                             
                            c
                            a
                            r
                            b
                            i
                            d
                            e
                            s
                             
                            a
                            n
                            d
                             
                            c
                            u
                            b
                            i
                            c
                             
                            c
                            a
                            r
                            b
                            o
                            n
                            i
                            t
                            r
                            i
                            d
                            e
                            s
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            r
                            a
                            c
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            t
                            o
                            t
                            a
                            l
                             
                            c
                            a
                            r
                            b
                            i
                            d
                            e
                            s
                             
                            a
                            n
                            d
                             
                            c
                            a
                            r
                            b
                            o
                            n
                            i
                            t
                            r
                            i
                            d
                            e
                            s
                        
                    
                
            
wherein a relative cumulative plot and area fractions are obtained from EBSD analysis; and wherein an area fraction obtained from EBSD analysis of abnormal WC grains is between 0 and 0.03 and is defined as:
                
                    a
                    r
                    e
                    a
                     
                    f
                    r
                    a
                    c
                    t
                    i
                    o
                    n
                     
                    a
                    b
                    n
                    o
                    r
                    m
                    a
                    l
                     
                    g
                    r
                    a
                    i
                    n
                    s
                    =
                     
                    
                        
                            t
                            o
                            t
                            a
                            l
                             
                            a
                            r
                            e
                            a
                             
                            o
                            f
                             
                            a
                            l
                            l
                             
                            W
                            C
                             
                            g
                            r
                            a
                            i
                            n
                            s
                            >
                            10
                            ×
                            a
                            
                                
                                    W
                                    C
                                
                                
                                    a
                                    v
                                
                            
                        
                        
                            t
                            o
                            t
                            a
                            l
                             
                            a
                            r
                            e
                            a
                             
                            o
                            f
                             
                            a
                            l
                            l
                             
                            W
                            C
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                
            
wherein the total area of >10 x aWCav is the area fraction of the WC grains that is larger than 10 times an average area for the WC grains.”-----
Claim 5 is amended from:
“The cutting tool according to claim 1, wherein an amount of the metallic binder phase is 2 to 20 wt. % of the sintered body.”
To the following:
----“The cutting tool according to claim 1, wherein an amount of the metallic binder phase is 2 to 20 wt. % of the 

Claim 6 is amended from:
“The cutting tool according to claim 1, wherein the metallic binder phase is Co in an amount of between 4 to 12 wt. % of the sintered body.”
To the following:


Claim Status
Claims 1-9 are pending.
Claims 1-9 are allowed.

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Hedin et al. (US 2015/0063930, cited previously in the non-final office action of 23 March 2021, Hedin). Hedin teaches a cutting tool (Paragraph [0049]; Claim 12) comprising a cemented carbide comprising WC (Paragraph [0005]; Claim 1); a metallic binder phase (Paragraph [0037]), and a gamma phase (Paragraph [0009]). Further regarding Claim 1, Hedin does not disclose WC grains with a size 10x greater than the WCav, and thus such grains are presumed to be absent in the disclosure of Hedin, which satisfies the area fraction of abnormal grains range being 0 limitation.
Regarding the gamma phase distribution of less than 80 μm2, the applicants specify the method for making the cutting tool following pre-milling recycled cemented carbide (recycled using the Zn-process) – PRZ – material with carbides/carbonitrides of (Ti,W)C, (Ta,Nb)C, and Ti(C,N) in ethanol/water, adding WC, Co powders, and PEG (2 wt. %) to the slurry and milling, followed by spray draying, pressing and sintering at 1450°C (Page 7, lines 1-16). Hedin discloses a similar method, namely, pre-milling PRZ with carbides/carbonitrides of (Ti,W)C, (Ta,Nb)C, 
The examiner submits, however, that the PRZ composition used by Hedin is different than that which has been used in the instant application to achieve the present invention (see comparison below). Moreover, the applicants have demonstrated that the PRZ composition has an effect on the gamma phase distribution. Specifically, pre-milling has been demonstrated to only affect the area fraction of abnormal grains and not the gamma phase distribution (see Invention 1 and Comparable 1 (not pre-milled) in Table 3), and further that using a different composition of PRZ has been demonstrated to affect the gamma phase distribution (see Invention 2 and Comparable 2 (not pre-milled and different PRZ composition) in Table 6). Accordingly, because Hedin uses a different composition of PRZ than the instant application the examiner submits that the instantly claimed gamma phase distribution would not reasonably be expected in the cutting tool of Hedin, and therefore the present application distinguishes over Hedin. Lastly, no suggestion nor teaching in the prior art would motivate one of ordinary skill in the art to modify the teachings of Hedin to use a PRZ composition that is substantially identical to the instant application, thereby arriving at a substantially identical method, and therefore an inherent gamma phase distribution overlapping with the instant application.
Element
PRZ – Invention 2
PRZ – Comparable 2
PRZ - Hedin
W
82.04
82.53
80.452
Co
8.29
8.16
8.801
Nb
0.72
0.40
0.641
Ta
1.57
1.45
2.251
Ti
1.12
1.21
1.661
Cr
0.13
0.13
0.081

-
0.02
-
V
0.008
0.005
-
Zn
0.001
0.001
-
C
5.76
5.74
5.751
N
0.06
0.06
0.061
O
0.18
0.18
0.241
Fe, Ni, Al
Trace Balance
Trace Balance
0.07 (Fe + Ni) 
Gamma Phase < 80
Yes
No
Not disclosed

1Table 1
2Implicit from Table 1

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and the filing of a terminal disclaimer, see Remarks Page 4, filed on 21 October 2021, with respect to the provisional non-statutory double patenting rejections of Claims 1-4, 7, and 9 have been fully considered and are persuasive. Specifically, the applicants have filed a proper terminal disclaimer for any patent resulting from Application Number 16/487,132. The double patenting rejections of Claims 1-4, 7, and 9 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                
/JOHN D SCHNEIBLE/Examiner, Art Unit 1784